DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: Applicant’s March 23, 2022 Amendment.

Claims 1-11 and 26-36 are pending in the application.  Claims 1 and 26 are independent claims.

Response to Applicant’ Arguments
Applicant’s amendment to the claims overcomes the previously applied rejection under 35 U.S.C. 112.  Applicant’s amendments overcome the previously applied rejections under 35 U.S.C. 102 and 103 based on Figure 11J of Sakariya (U.S. Patent No. 9,620,487 B2).  
However, new rejections are made below, including rejections based on Figure 13G of Sakariya, in view of Applicant’s amendments.  In particular, it is noted that Figure 13G includes pixel elements 400 with bottom surfaces above an uppermost surface of corresponding contacts 140.  Additionally, Figure 13G includes a dielectric layer {142} with an uppermost surface above contacts {140} and above uppermost surfaces of pixel elements {400}.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The specification does not appear to provide any written description of nanowire-based LED pixel elements that have an uppermost surface below an uppermost surface of the dielectric layer as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 26-34 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 9,620,487 B2 to Sakariya et al. (referred to hereafter as “Sakariya”).

Regarding claim 1, Sakariya teaches a micro-light emitting diode (LED) display panel {Figure 13G}, comprising: a display backplane substrate {100/102} having a dielectric layer {142}; a plurality of electrical contacts {140} below a first surface of the dielectric layer {142}; and a plurality of micro-LED pixel elements {400}, wherein each of the pixel elements is affixed to corresponding ones of the plurality of contacts {140}, and wherein each of the pixel elements {400} has a bottommost surface {bottom of 400} above an uppermost surface {top of 150} of the corresponding one of the plurality of contacts {140}.
Regarding claim 2 (that depends from claim 1), Sakariya teaches a plurality of cavities {the cavities in 142 containing the LEDs 400} formed into the first surface of the dielectric layer {142}, wherein the plurality of electrical contacts {140} are each positioned in corresponding ones of the plurality of cavities. Regarding claim 3 (that depends from claim 2), Sakariya Figure 13G shows each of the plurality of micro-LED pixel elements {400} has a width that is less than a width of the cavity in which they are positioned. Regarding claim 4 (that depends from claim 3), Sakariya Figure 13G shows a second dielectric layer {150} is disposed over the first surface of the dielectric layer {142}, and wherein the second dielectric layer {150} separates sidewall surfaces of the micro-LED pixel elements {400} and a sidewall surface of the cavity. Regarding claim 5 (that depends from claim 4), Sakariya Figure 13G shows the plurality of micro-LED pixel elements {400} are mechanically affixed to the plurality of electrical contacts {140} by the second dielectric layer {150}. Regarding claim 6 (that depends from claim 2), Sakariya teaches a plurality of mirrors {132}, wherein each of the plurality of mirrors is positioned below corresponding ones of the plurality of cavities. Regarding claim 7 (that depends from claim 2), Sakariya teaches a plurality of a mirrors {132}, wherein each of the plurality of mirrors is positioned along sidewall surfaces of corresponding ones of the plurality of cavities {132 is positioned along the sidewall of the cavity formed by 142}. Regarding claim 8 (that depends from claim 7), Sakariya Figure 13G shows the sidewall surfaces of the plurality of cavities are non-vertical. Regarding claim 9 (that depends from claim 1), the Sakariya plurality of micro-LED pixel elements {400} could have been affixed to respective electrical contacts {140} with an annealing process. 
Regarding claim 26, Sakariya teaches a micro-light emitting diode (LED) display panel {Figure 13G}, comprising: a display backplane substrate {100/102} having a dielectric layer {142}, the dielectric layer having an uppermost surface {top of 142}; a plurality of electrical contacts {140} below the uppermost surface of the dielectric layer; and a plurality of micro-LED pixel elements {400}, wherein each of the pixel elements is affixed to a corresponding one of the plurality of contacts {140}, and wherein each of the pixel elements {400} has an uppermost surface {top of 400} below an uppermost surface {top of 142} of the dielectric layer {142}.

Regarding claim 27 (that depends from claim 26), Sakariya teaches a plurality of cavities {the cavities in 142 containing the LEDs 400} formed into the first surface of the dielectric layer {142}, wherein the plurality of electrical contacts {140} are each positioned in corresponding ones of the plurality of cavities. Regarding claim 28 (that depends from claim 27), Sakariya Figure 13G shows each of the plurality of micro-LED pixel elements {400} has a width that is less than a width of the cavity in which they are positioned. Regarding claim 29 (that depends from claim 27), Sakariya Figure 13G shows a second dielectric layer {150} is disposed over the first surface of the dielectric layer {142}, and wherein the second dielectric layer {150} separates sidewall surfaces of the micro-LED pixel elements {400} and a sidewall surface of the cavity. Regarding claim 30 (that depends from claim 29), Sakariya Figure 13G shows the plurality of micro-LED pixel elements {400} are mechanically affixed to the plurality of electrical contacts {140} by the second dielectric layer {150}. Regarding claim 31 (that depends from claim 27), Sakariya teaches a plurality of mirrors {132}, wherein each of the plurality of mirrors is positioned below corresponding ones of the plurality of cavities. Regarding claim 32 (that depends from claim 27), Sakariya teaches a plurality of a mirrors {132}, wherein each of the plurality of mirrors is positioned along sidewall surfaces of corresponding ones of the plurality of cavities {132 is positioned along the sidewall of the cavity formed by 150}. Regarding claim 33 (that depends from claim 32), Sakariya Figure 13G shows the sidewall surfaces of the plurality of cavities are non-vertical.
Regarding claim 34 (that depends from claim 26), the Sakariya plurality of micro-LED pixel elements {400} could have been affixed to respective electrical contacts {140} with an annealing process. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10-11 and 35-36 are rejected under 35 U.S.C. 103 as unpatentable over Sakariya in view of U.S. Patent No. 9,947,831 B2 to Seifert et al. (referred to hereafter as “Seifert”).
Regarding claim 10 (that depends from claim 1), Sakariya does not appear to explicitly describe that the plurality of micro-LED pixel elements is a plurality of nanowire-based LED pixel elements.  Seifert shows that it was known to have light emitting diode device having III-nitride nanowires (Seifert title).  It would have been obvious to one of ordinary skill in the art to substitute the Seifert nanowire LEDs for the Sakariya LEDs as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious. Regarding claim 11 (that depends from claim 1), Seifert teaches the plurality of nanowire-based LED pixel elements comprises GaN nanowires {column 3, lines 66-67}.

Regarding claim 35 (that depends from claim 26), Sakariya does not appear to explicitly describe that the plurality of micro-LED pixel elements is a plurality of nanowire-based LED pixel elements.  Seifert shows that it was known to have light emitting diode device having III-nitride nanowires (Seifert title).  It would have been obvious to one of ordinary skill in the art to substitute the Seifert nanowire LEDs for the Sakariya LEDs as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious. Regarding claim 36 (that depends from claim 26), Seifert teaches the plurality of nanowire-based LED pixel elements comprises GaN nanowires {column 3, lines 66-67}.

Conclusion
The additional cited references appear to be relevant to the present disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826